Citation Nr: 1028728	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-03 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran served on active duty from June 1980 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Montgomery, Alabama.

The Veteran presented testimony at a Video Conference hearing 
chaired by the undersigned Veterans Law Judge in January 2009.  A 
transcript of the hearing is associated with the claims file.

This appeal was previously before the Board in February 2009, 
when it was remanded for additional development.  Such 
development having been completed, the appeal has been returned 
to the Board for further review.


FINDING OF FACT

No nexus between the Veteran's active duty and his currently-
shown low back disorder has been demonstrated.


CONCLUSION OF LAW

Service connection for a low back disorder is not warranted. 38 
U.S.C.A. 
§§ 1101, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  

The foregoing notice requirements were satisfied by a July 2005 
letter.  Although the Board notes that this letter incorrectly 
characterized the Veteran's claim as one to reopen a previously 
denied claim for service connection for a low back condition, 
such error was harmless, as the letter also notified the Veteran 
of the information and evidence necessary to substantiate his 
service connection claim.

Also, to whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as assigning a disability rating or 
effective date, the Board finds no prejudice to the appellant in 
proceeding with the present decision.  As will be discussed in 
the following decision, the Board is denying the Veteran's 
service connection claim.  As such, no rating or effective date 
will be assigned.


The Board also finds that the duty to assist provisions of the 
VCAA have been met in this case.  The Veteran has been accorded 
pertinent VA examinations.  Additionally, all relevant treatment 
records adequately identified by the Veteran have been obtained 
and associated with the claims file.  Neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  In this regard, the Board 
acknowledges that the Veteran has reported private post-service 
back treatment (T-8, 9, 11).  In a May 2009 letter, pursuant to 
the Board's February 2009 remand, the RO asked the Veteran to 
identify all post-service back treatment.  The Veteran did not 
respond.  The Veteran is responsible for providing pertinent 
evidence in his possession.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) & 
Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (in which the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA's duty to assist is not a one-way street and that, if a 
Veteran wishes help, he/she cannot passively wait for it in those 
circumstances where his/her own actions are essential in 
obtaining the putative evidence).  As such, a remand to accord 
the Veteran another opportunity to provide the names, dates, and 
locations of post-service back treatment is not necessary.  

It is also observed that the Veteran receives Supplemental 
Security Income (SSI) benefits from the Social Security 
Administration (SSA), and that no records from the SSA are 
currently contained in the claims file.  Nevertheless, the Board 
finds that the SSA records are not necessary to a decision on the 
claim before the VA.  In its decisions, the SSA is concerned with 
an applicant's current medical situation, whereas in adjudicating 
this claim for service connection, VA is concerned with evidence 
reflecting a nexus between a current disability and active 
military service.  The record currently contains ample evidence 
reflecting the Veteran's current low back situation, and he has 
not asserted that SSA records would reflect a relationship 
between his currently-shown low back disorder and service, or are 
otherwise necessary to the adjudication of this appeal.  Thus, 
the Board finds that remand to obtain any SSA records pertaining 
to the Veteran's disorder would constitute a waste of judicial 
and administrative resources, and that an informed and complete 
decision may be reached without the delay inherent in obtaining 
these records.

Lastly, the Board notes that, pursuant to the February 2009 
remand, the RO obtained updated VA treatment records.  Although 
these records do not include the report of the lumbar spine MRI 
conducted in October 2005, as requested by the Board, they do 
contain recent MRI findings with regard to the Veteran's lumbar 
spine.  As such, the Board finds that the RO substantially 
complied with the Board's remand instructions.  

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a [V]eteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. § 1110.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

When a chronic disease, such as arthritis, becomes manifest to a 
degree of 10 percent within one year of the Veteran's discharge 
from service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the Veteran's period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Analysis

The Veteran attributes his currently-shown low back disorder to 
his active military service.  

The service treatment records show that the Veteran sustained a 
muscle strain to his back in November 1980, after falling down a 
ladder.  Subsequent records reflect further complaints of low 
back pain; however no clinical diagnosis to account for these 
complaints was established, and it was noted on several occasions 
that the Veteran's back complaints did not seem to have an effect 
on his liberty and recreational activities, as he admitted to 
disco-dancing and was observed playing basketball without any 
difficulty.  At his October 1981 discharge examination, the 
Veteran reported trouble with his back sometimes; however, 
clinical evaluation of the spine at that time revealed normal 
findings.  

VA treatment records, dated in February 1999, show that the 
Veteran was hit on the head with a brick during a fight.  
Subsequent records, dated in October and November 2000, show that 
the Veteran reported neck and back pain since the 1999 trauma.  
An MRI of the cervical spine (neck), conducted in December 2000, 
revealed possible syrinx (records show that the diagnosis was 
confirmed in February 2001), and, notably, a January 2001 VA 
treatment report shows that the Veteran's chronic back pain was 
secondary to this condition.

In October 2005, the Veteran underwent a VA examination of the 
spine.  The claims file was reviewed in conjunction with the 
examination.  The diagnosis was muscle spasm, which the examiner 
concluded was unrelated to incidents in service.  However, the 
examination report also indicated questionable sclerosis of the 
right sacroiliac joint, for which confirmatory MRI results were 
still pending.  

Subsequent VA treatment reports reflect continued complaints of 
back pain, with an October 2008 MRI of the lumbar spine revealing 
bilateral inferior SI joint sclerosis.  

In accordance with the Board's February 2009 remand, the Veteran 
underwent a follow-up VA spine examination in August 2009.  The 
claims file was reviewed in conjunction with the examination.  
Upon clinical and MRI evaluation of the Veteran, the examiner 
provided a diagnosis of mild multilevel degenerative joint 
disease of the lumbar spine with mild right foraminal stenosis at 
L5-S1.  In addition, the examiner concluded that it was less 
likely as not (less than a 50/50 probability) that the Veteran's 
current back disorder was caused by or a result of his low back 
pain in service.  In support of this determination, the examiner 
noted that the only back diagnosis indicated during service was a 
strain, a condition which apparently resolved, as the 1981 
discharge examination indicated no back diagnosis.  The examiner 
further noted that it was not until the Veteran's trauma in 1999 
that any chronic back complaints after service were clearly 
documented.  

Upon thorough review of the records, the Board finds that service 
connection for the Veteran's currently-shown low back disorder is 
not warranted.  Although the service treatment records reflect a 
diagnosis of a back muscle strain and complaints of back pain, 
they do not reflect any chronic back disorder upon service 
discharge in 1981.  There is also no evidence reflecting 
arthritis of the back within one year of service (to trigger the 
application of the legal presumption of service connection for 
chronic disease).  The earliest post-service evidence describing 
back problems is in 2000, following a 1999 head trauma.  Although 
the Board acknowledges the Veteran's assertion, in an April 2007 
statement, that his 1999 head trauma did not affect his back, 
contemporaneous treatment records clearly show that he attributed 
his back pain to the 1999 trauma, with his VA physicians finding 
that his back pain was secondary to a cervical spine disorder 
resulting from the incident.  The Board also acknowledges the 
Veteran's reports of back treatment by VA in 1984, several years 
after service.  No records of such treatment are contained in the 
claims file, despite a note to the effect they were sought in 
connection with a 2001 claim for benefits.  However, assuming 
arguendo, that the Veteran did receive back treatment in 1984, 
there are no further records reflecting back treatment until 
2000.  This lengthy period without post-service treatment weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Further, although VA examinations conducted during 
the appeal reflect findings of muscle spasm and degenerative 
joint disease of the lumbar spine, any link between the Veteran's 
military service and these disorders has been specifically 
rejected.  

For the foregoing reasons, the Board finds that the greater 
weight of the evidence is against the claim.  The benefit of the 
doubt rule is not for application, and service connection is not 
warranted.

ORDER

Service connection for a low back disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


